DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 15-23 in the reply filed on 11/19/21 is acknowledged.  The traversal is on the ground(s) that group III is a product that includes the method of group II.  This is not found persuasive because group III is a product by process claims and product claims are given weight based on the structural or physical limitations and do not actually require any of the method steps.  As such, Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.  Claims 1-14 and 24-31 are withdrawn from consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,136,480. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘480 teaches all the limitations including depositing a tuneable thermoplastic polymer sealant material including delivering to a high velocity cold sprayer at least one of the claimed materials including nylon, polyetheretherketone, etc., and directing the spray formulation to a substrate to form a coating.
Claims 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23-26 of copending Application No. 16/052015 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Prior Art / Claim Interpretation
	The claim limitation “forming a tuned thermoplastic polymer” is interpreted to mean that the “tuneable” formulation as claimed has been actively modified or “tuned”, thus differentiating the final coated substrate from an ordinarily coated substrate that is “untuned”.  Owen et al US 8293378, Tapphorn et al US 2002/0168466, and Alkhimov et al US 5302414 are considered relevant prior art that are put on the record. Owen teaches a method for depositing a thermoplastic polymer comprising directing an amount of a thermoplastic polymer powder feedstock to a high-velocity thermal sprayer (cold sprayer), said feedstock being nylon, and directing said formulation to a substrate to form a coated substrate surface (abstract, col. 5, lines 47-57, and col. 7, lines 20-35).  Tapphorn teaches a method for depositing a thermoplastic polymer comprising the step of using a high-velocity thermal-sprayer.  Alkhimov teaches a general method of cold-spraying polymeric materials.  None of the prior art of record teach forming a tuneable feedstock and forming a tuned thermoplastic polymer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/               Primary Examiner, Art Unit 1715